Citation Nr: 1814987	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is of record. 

This case was previously before the Board in April 2016 when it was remanded for additional development.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A chronic cervical spine disability was not present in service or until years thereafter and is not etiologically related to active military service.  

2.  A chronic low back disability was not present in service or until years thereafter and is not etiologically related to active military service.  

3.  A chronic left knee disability was not present in service or until years thereafter and is not etiologically related to active military service.  

4.  A chronic right knee disability was not present in service or until years thereafter and is not etiologically related to active military service.  

CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C. §§ 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  A chronic low back disability was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

3.  A chronic left knee disability was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

4.  A chronic right knee disability was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that service connection is warranted for chronic cervical spine, low back, and right and left knee disabilities as they were incurred due to in-service parachute jumps.  He testified in February 2016 that he incurred multiple impact and stress injuries to his joints during active duty, and these injuries are the cause of his current chronic disabilities.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the first two elements of service connection: current disabilities and in-service injuries.  Post-service treatment records document diagnoses of degenerative arthritis of the cervical spine, lumbar spine, and left and right knees confirmed by radiographic findings.  Additional diagnoses of cervical stenosis and a right knee meniscal tear were identified at the most recent VA examinations in January 2017.  VA treatment records also establish a diagnosis of right knee gout.

Regarding the presence of an in-service injury, service records document the Veteran's participation in multiple parachute jumps and treatment for some jump-related injuries.  Personnel records show that the Veteran received basic airborne training and is a recipient of the Combat Infantryman Badge; this evidence indicates he participated in parachute jumps as part of his active duty service.  Additionally, in November 1964 and March 1967, the Veteran was seen with a left foot sprain and slight back sprain, respectively, due to parachute jumps.  He also injured his back in November 1965 due to a fall and was diagnosed with a sacroiliac sprain.  Service records therefore establish the Veteran performed multiple parachute jumps and incurred injuries to the left foot and low back as a result.  There are no documented injuries to the knees or cervical spine in the service records, but in statements and testimony before the Board, the Veteran reports that he incurred cumulative injuries to these joints as a result of his active duty service.  He is competent to report such injuries and the Board finds his testimony regarding the nature of his service is credible.   Therefore, in-service injuries are demonstrated.  

Turning to the third element of service connection, a nexus between the claimed disabilities and in-service injuries, the Board notes that service records do not support the claims.  Although the Veteran was treated on two occasions for an acute back strain, service records are negative for findings of a chronic condition or any complaints or treatment pertaining to the cervical spine or either knee.  His spine and lower extremities were all normal at the April 1967 separation examination and the Veteran specifically denied any history of recurrent back pain, arthritis, or knee problems on the accompanying report of medical history.  Thus, service records do not provide evidence in support of a link between the Veteran's current disabilities and any in-service event. 

Post-service treatment records also contain evidence weighing against service connection, including an absence of treatment or complaints until decades after service.  There is no competent medical evidence of any of the claimed disabilities until October 1988, more than 20 years after the Veteran's discharge from active duty, when he was seen by a private neurosurgeon for low back pain.  At that time, the Veteran reported a history of intermittent back pain for approximately four years with a work-related lifting injury in July 1988.  A lumbar MRI showed a herniated disc and stenosis.  A lumbar laminectomy and discectomy were performed in February 1989.  Ten years later, in August 1998, the Veteran was seen by the same neurosurgeon for another back injury and associated leg pain caused by lifting boxes.  The Veteran also reported a history of arm pain, and in response, a cervical X-ray and MRI were performed which showed a reduction of disc space, degenerative changes, and spondylosis.  The Veteran received regular treatment for back and neck pain and was treated conservatively without surgery.  The earliest complaints of knee pain date from March 2012, when the Veteran filed his claims for service connection.  There is no medical evidence of a knee condition until February 2013, when the Veteran submitted a Disability Benefits Questionnaire (DBQ) containing a diagnosis of bilateral knee arthritis from his private physician.  The absence of any clinical evidence for many years after service is one factor that weighs the evidence against a finding that the Veteran incurred a chronic cervical, low back, or knee disability in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also notes that there is no finding of arthritis in any of the claimed joints until August and September 1998, when X-rays showed degenerative changes of the cervical and lumbar spines.  Bilateral knee arthritis was not demonstrated until five years later, on the February 2013 DBQ from the Veteran's private doctor.  As such, the Board cannot conclude that the Veteran manifested arthritis in any of the claimed joints to a compensable degree within a year after his separation from active duty.  Thus, service connection for arthritis on a presumptive basis as a chronic disease is not warranted.  38 U.S.C. §§ 1101, 1131; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Additionally, the record contains several medical opinions addressing the etiology of the claimed disabilities.  The only medical opinion weighing in favor of service connection dates from a September 2012 VA examination.  The September 2012 VA examiner concluded that the Veteran's low back condition was consistent with his treatment and injuries during service.  However, the Board finds that this opinion is of reduced probative value as it was not based on a full review of the record.   The VA examiner did not consider the Veteran's history of work-related  low back injuries in July 1988 and August 1998.  Furthermore, although the Veteran testified that his private physician had provided medical opinions on his behalf in the February 2013 DBQ reports, review of these documents only shows diagnoses of the disabilities on appeal.  They are not accompanied by any statements addressing the etiology of the claimed conditions.  None of the Veteran's treating physicians has provided a medical opinion in support of the claims; in fact, the Veteran's VA and private doctors appear to associate the Veteran's cervical spine, low back, and knee disabilities with nonservice-related factors such as post-service work injuries. 

In contrast with the above, there are several medical opinions weighing against service connection.  The Board finds the opinions of the January 2017 VA examiner are most probative as they are based on a full review of the evidence, including the service and post-service medical evidence, and the Veteran's own statements regarding his in-service injuries associated with parachute jumps.  After physically examining the Veteran and reviewing the record, the VA examiner concluded that the Veteran's cervical spine, lumbar spine, and bilateral knee disabilities were not related to any in-service events or injuries.  This opinion was based on the nature and type of injuries incurred during service and after, the Veteran's contemporaneous statements given to health care providers in the context of receiving treatment, and the contents of the service and post-service medical records.  The January 2017 VA examiner's opinions were accompanied by a well-reasoned and well-supported rationale and referenced specific evidence in the service and post-service record.  It was also based on an accurate review of the facts of the case and the Board finds that it is entitled to significant probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has also considered the Veteran's statements in this case reporting a history of neck, low back, and bilateral knee pain since active duty service.   Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds that the Veteran's reported history of continuing symptoms since service is not credible as it is inconsistent with the other evidence of record.  As noted above, the Veteran maintains that he experienced the onset of cervical spine, lumbar spine, and bilateral knee pain during service as a result of multiple parachute jumps.  He also reports the continuation of this pain to the present day.  As noted above, service records document treatment for acute left foot and back sprains associated with parachute jumps and falls, but are otherwise negative for complaints or treatment related to the disabilities on appeal.  While the Veteran testified that he felt he could not report all his injuries during service as he would be perceived as weak, service records document numerous instances of medical treatment for various ailments, including the left foot and back sprains associated with parachute jumps.  The Veteran therefore had ample opportunity to report any pain or other complaints related to ongoing neck, back, and knee problems and sought medical treatment on numerous occasions.  The Veteran's joints were also normal upon physical examination for separation in April 1967, and he specifically denied any history of spine, back, or knee problems on the accompanying report of medical history.  These in-service findings and statements are inconsistent with the Veteran's more recent reports of injuries during service and continuous pain since that time. 

The post-service evidence is also inconsistent with the Veteran's reports of a continuity of symptoms.  The Veteran states that he experienced constant joint pain for decades after service, but there is no documented evidence of medical treatment until October 1988.  The lack of any medical treatment for decades after service is facially inconsistent with the Veteran's reported history of constant pain since the 1960s.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility).  The Board further notes that it was not until after receipt of his claim for compensation that the Veteran first alleged a link between his claimed disabilities and service.  Private treatment records pertaining to the Veteran's cervical and lumbar spine document the Veteran's reports of work-related injuries, but are negative for a history of in-service parachute injuries.  Similarly, when the Veteran sought private treatment for knee pain in July 2013, he specifically denied incurring any injuries and dated the onset of pain to earlier in 2013.  The credibility of the Veteran's reported history is thus reduced based on the length of time that passed between service and his more recent statements provided in the context of claims for compensation.   The Veteran's statements are therefore outweighed by the competent medical evidence against the claims, including the January 2017 VA medical opinions.

The Board has also considered the Veteran's statements that his current disabilities are related to injuries during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of joint pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the post-service medical evidence of record shows that the first evidence of the claimed disabilities was more than 20 years after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence is against a link between the Veteran's current cervical spine, lumbar spine, and bilateral knee disabilities and any incident of active duty service, to include injuries incurred due to parachute jumps.  The Board has also determined that the lay statements of continuous symptoms since service are of reduced credibility.  The weight of the evidence is therefore against a nexus between the claimed disabilities and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for a right knee disability is denied. 




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


